PER CURIAM:
A.M.M. (Father) appeals the judgment of the Jackson County Circuit Court terminating his parental rights. He presents two points on appeal. First, he claims the trial court erred in requiring him to request counsel in writing for his termination hearing. Second, he claims the trial court erred in proceeding with termination of Father's parental rights without counsel for Father or a waiver of counsel. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The judgment is affirmed. Rule 86.16(b).